Citation Nr: 0104759	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  00-01 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to an increased rating for postoperative 
amputation of hammer toe of the metatarsophalangeal joint of 
the left fifth toe, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for postoperative 
amputation of hammer toe of the metatarsophalangeal joint of 
the right fifth toe, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to June 1960 
and from November 1961 to August 1962.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted increased ratings of 10 percent 
for the disabilities on appeal.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).

The evidence shows that the veteran has symptomatology of the 
feet which is the result of nonservice-connected 
disabilities.  The Board feels that a VA examination would be 
useful in determining what symptomatology of the feet is due 
to his service-connected disabilities.  The Board also feels 
that an opinion is needed as to the level of additional loss 
of function due to pain which may be present.

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA feet examination.  The claims 
folder and a copy of this remand should 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  Specifically the examiner 
should provide the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide 
detailed findings of all pathology 
present in the feet.  For every 
finding, the examiner should 
specifically state whether or not 
that finding is related to the 
veteran's service-connected fifth 
toe amputations.  The examiner 
should specifically state whether 
the swelling and cramping of the 
veteran's feet are related to his 
service-connected toe amputations.  
The examiner should also 
specifically state whether or not 
any great toe disabilities are 
related to the service-connected toe 
amputations.

c)  The examiner should provide an 
opinion as to the level of 
additional loss of function 
resulting from pain which is 
present.  The examiner should state 
whether the veteran's service-
connected fifth toe amputations 
result in limitation of motion of 
the feet, excess motion, weakened 
movement, excess fatigability, 
incoordination, or pain on movement.  
The examiner should provide these 
findings only for that limited 
motion, excess motion, weakened 
motion, fatigability, 
incoordination, and pain on motion 
which is the result of the veteran's 
service-connected toe amputations.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  If 
the requested examination does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000) (if the 
examination report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes).  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
If there is additional evidence which may be obtained or 
generated, the veteran has an obligation to obtain and submit 
that evidence.  No inference should be drawn regarding the 
final disposition of this claim.  The veteran is hereby 
informed that failure to report for a scheduled examination 
or failure to cooperate with any requested development may 
have an adverse effect upon his claim.  See, 38 C.F.R. 
§ 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


